Exhibit 10.14
OXFORD RESOURCES GP, LLC
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
Effective as of January 1, 2009
     In consideration of the services provided by certain non-employee members
of the Board of Directors (the “Board”) of Oxford Resources GP, LLC, a Delaware
limited liability company (the “Company”), which is the general partner of
Oxford Resource Partners, LP, a Delaware limited partnership (the
“Partnership”), the Company has established this Oxford Resources GP, LLC
Non-Employee Director Compensation Plan (this “Plan”) to (i) attract and retain
highly qualified individuals, whose efforts and judgment can contribute
significantly to the success of the Company and the Partnership, to serve as
non-employee members of the Board and (ii) stimulate the active interest of
these persons in the development and financial success of the Company and the
Partnership by providing for ownership of common units in the Partnership by
such persons.
ARTICLE I
ELIGIBILITY
     Each Non-Employee Director will be eligible to receive the remuneration for
Board services provided for in this Plan. For purposes of this Plan,
“Non-Employee Director” means a member of the Board who (a) is not an officer or
employee of the Company or any of its subsidiaries or affiliates, (b) is not
affiliated with or related to any party that receives compensation from the
Company or any of its subsidiaries or affiliates, and (c) has not entered into
an arrangement with the Company or any of its subsidiaries or affiliates to
receive compensation from any such entity other than in respect of his or her
services as a member of the Board; provided, however, that (i) an AIM Director
(as defined below) shall not qualify as a “Non-Employee Director” unless and
until such AIM Director becomes an Approved AIM Director (as defined below), and
(ii) an Approved AIM Director (as defined below) shall be deemed to be a
“Non-Employee Director” for all purposes notwithstanding clauses (a) through
(c) of this definition. For purposes of this Plan, “AIM Director” means a member
of the Board who (x) is designated for election to the Board by AIM Oxford
Holdings, LLC (“AIM Oxford”) pursuant to that certain Investors’ Rights
Agreement, dated August 24, 2007, by and among the Partnership, the Company, AIM
Oxford, C&T Coal, Inc., Charles C. Ungurean and Thomas T. Ungurean, as such
agreement may be amended from time to time, and (y) is not, in connection with
the action of the Board establishing this Plan, otherwise at any time prior to
the IPO (as defined below) or following the IPO in connection with such
designation and his or her election as a member of the Board, determined by the
Board to be “independent” pursuant to the rules and regulations of the United
States Securities and Exchange Commission and the listing standards of the
applicable national securities exchange. For purposes of this Plan, “Approved
AIM Director” means an AIM Director who is specifically approved by the Board,
by action of the Board at any time following its establishment of this Plan, as
eligible to receive compensation under this Plan; provided, however, that no AIM
Director shall become an Approved AIM Director until the January 1st that
immediately follows any such approval by the Board.

 



--------------------------------------------------------------------------------



 



ARTICLE II
ANNUAL BOARD MEMBER RETAINER
     2.1 Annual Board Member Retainer Generally. Subject to the remaining
provisions of this Article II, commencing with and for calendar year 2009 and
for each calendar year thereafter, each Non-Employee Director will receive an
annual retainer in respect of his or her service as a member of the Board during
such calendar year (“Annual Board Member Retainer”). The amount of the Annual
Board Member Retainer payable to each Non-Employee Director for calendar year
2009 and each complete calendar year thereafter that precedes the calendar year,
if any, in which the initial public offering (“IPO”) of common units of the
Partnership occurs (such preceding calendar years, each a “Pre-IPO Year”) will
be equal to $30,000, as modified by the remainder of this Article II. The amount
of the Annual Board Member Retainer payable to each Non-Employee Director for
the calendar years following the calendar year in which the IPO occurs (such
following calendar years, each a “Post-IPO Year”) will be equal to $50,000, as
modified by the remainder of the provisions of this Article II. The amount of
the Annual Board Member Retainer for the calendar year in which the IPO occurs
(the “IPO Year”) will be the amount determined in accordance with the provisions
of Section 2.4. Except as otherwise provided in Section 5.5, the Annual Board
Member Retainer to be paid to each Non-Employee Director will be payable in
cash.
     2.2 Payment of Annual Board Member Retainer Where Board Membership Runs
from Beginning of Calendar Year. If a Non-Employee Director is a member of the
Board from the beginning of a calendar year other than the IPO Year, such
Non-Employee Director’s Annual Board Member Retainer for such calendar year will
be payable in four equal quarterly installments of $7,500 for a Pre-IPO Year or
$12,500 for a Post-IPO Year, as applicable (the “Quarterly Annual Retainer
Value”), on the first business day following the end of each fiscal quarter,
beginning with the fiscal quarter ending March 31 (each, a “Quarterly Payment
Date”), subject to the provisions of Section 2.5.
     2.3 Reduction and Payment of Annual Board Member Retainer Where Board
Membership Commences During Calendar Year. If a Non-Employee Director is not a
member of the Board at the beginning of a calendar year other than the IPO Year,
but becomes a member of the Board during the course of such calendar year, such
Non-Employee Director’s Annual Board Member Retainer for such calendar year will
be subject to reduction and payment, subject to the provisions of Section 2.5,
as follows:

  (a)   a 0% reduction, if such Non-Employee Director becomes a member of the
Board before March 31 of such calendar year, in which case the Non-Employee
Director will be paid the Quarterly Annual Retainer Value for such calendar year
on each of the four Quarterly Payment Dates occurring with respect to such
calendar year;     (b)   a 25% reduction, if such Non-Employee Director becomes
a member of the Board on or after March 31 of such calendar year but before
June 30 of such calendar year, in which case the Non-Employee Director will be
paid the Quarterly Annual Retainer Value for such calendar year on each of the
three remaining Quarterly Payment Dates occurring with respect to such calendar
year;

-2-



--------------------------------------------------------------------------------



 



  (c)   a 50% reduction, if such Non-Employee Director becomes a member of the
Board on or after June 30 of such calendar year but before September 30 of such
calendar year, in which case the Non-Employee Director will be paid the
Quarterly Annual Retainer Value for such calendar year on each of the two
remaining Quarterly Payment Dates occurring with respect to such calendar year;
and     (d)   a 75% reduction, if such Non-Employee Director becomes a member of
the Board on or after September 30 of such calendar year but before December 31
of such calendar year, in which case the Non-Employee Director will be paid the
Quarterly Annual Retainer Value for such calendar year on the one remaining
Quarterly Payment Date occurring with respect to such calendar year.

     2.4 Annual Board Member Retainer for the IPO Year. For the IPO Year, the
amount of the Annual Board Member Retainer (the “IPO Year Annual Board Member
Retainer”) will be an amount equal to (a) $2,500 multiplied by the number of
full calendar months during the IPO Year which precede the month in which the
IPO occurs and during which the Non-Employee Director served as a member of the
Board, plus (b) $3,333.33 multiplied by the number of calendar months remaining
in the IPO Year after the occurrence of the IPO (including the month in which
the IPO occurs). The IPO Year Annual Board Member Retainer as so calculated will
be paid in installments on the Quarterly Payment Dates for the IPO Year using
the pro-ration described in the preceding sentence to determine the amount of
each quarterly installment (thus, e.g., if the IPO occurs in June of the IPO
Year, and the Non-Employee Director was a member of the Board at the beginning
of the IPO Year, the amount of the payment in respect of the Annual Board Member
Retainer that is payable with respect to the first Quarterly Payment Date for
the IPO Year will be $7,500, the amount of the payment in respect of the Annual
Board Member Retainer that is payable with respect to the second Quarterly
Payment Date for the IPO Year will be $8,333.33, ($2,500 for each of the months
of April and May in the IPO Year and $3,333.33 for the month of June in the IPO
Year), and the amount of the payment in respect of the Annual Board Member
Retainer that is payable with respect to each of the third and fourth Quarterly
Payment Dates for the IPO Year will be $10,000). If during the IPO Year a
Non-Employee Director did not serve as a member of the Board at any time during
the calendar quarter to which a quarterly payment would otherwise relate, such
Non-Employee Director will not receive any installment payment relating to his
or her IPO Year Annual Board Retainer on such Quarterly Payment Date. Amounts
payable pursuant to this Section 2.4 are subject to reduction in accordance with
the provisions of Section 2.5.
     2.5 Payment of Annual Board Member Retainer Where Board Membership
Terminates During Calendar Year. Notwithstanding anything to the contrary in
this Article II, and unless otherwise provided by the Committee (as defined in
Section 7.1), a Non-Employee Director whose membership on the Board terminates
during a calendar year (and whether at a time which is before, at or after the
IPO) will not receive payment of any portion of his or her Annual Board Member
Retainer for that calendar year which would otherwise be payable on a Quarterly
Payment Date that occurs following the date such Non-Employee Director’s
membership on the Board terminates.

-3-



--------------------------------------------------------------------------------



 



ARTICLE III
ANNUAL COMMITTEE CHAIR RETAINER
     3.1 Annual Committee Chair Retainer Generally. Subject to the remaining
provisions of this Article III, in the event of and effective as of the date of
the IPO, for the period running for the remainder of the IPO Year, and for
subsequent periods consisting of each Post-IPO Year, each Non-Employee Director
who serves as the chair of a committee of the Board (a “Committee Chair”) during
any such period will receive an additional annual retainer in respect of his or
her service as such Committee Chair (“Annual Committee Chair Retainer”). The
amount of the Annual Committee Chair Retainer payable for any such period to
each Non-Employee Director who is a Committee Chair during such period (a
“Non-Employee Director/Committee Chair”) will be equal to $10,000, as modified
by the remainder of this Article III. Except as otherwise provided in Section
5.5, the Annual Committee Chair Retainer to be paid to any Non-Employee
Director/Committee Chair will be payable in cash.
     3.2 Annual Committee Chair Retainer for IPO Year. For the IPO Year, the
amount of the Annual Committee Chair Retainer (the “IPO Year Annual Committee
Chair Retainer”) will be an amount equal to $10,000 multiplied by a fraction,
the numerator of which is the number of months remaining in the IPO Year after
the occurrence of the IPO (including the month in which the IPO occurs) and the
denominator of which is 12. If a Non-Employee Director/Committee Chair is not a
Committee Chair on the date the IPO occurs but thereafter becomes a Committee
Chair during the IPO Year, he or she will not be entitled to an IPO Year Annual
Committee Chair Retainer. The IPO Year Annual Committee Chair Retainer will be
paid in equal installments on each of the Quarterly Payment Dates for the IPO
Year which remain following the month in which the IPO occurs (thus, e.g., if
the IPO occurs in June of the IPO Year, the second, third and fourth Quarterly
Payment Dates in the IPO Year will not have yet occurred and will remain and so
the IPO Year Annual Committee Chair Retainer will be paid in three equal
installments on those last three Quarterly Payment Dates for the IPO Year).
     3.3 Annual Committee Chair Retainer Following IPO Year. If a Non-Employee
Director/Committee Chair is a Committee Chair at the beginning of any Post-IPO
Year, such Non-Employee Director/Committee Chair’s Annual Committee Chair
Retainer for such Post-IPO Year will be payable in four equal quarterly
installments of $2,500 on each Quarterly Payment Date.
     3.4 Reduction and Payment of Annual Committee Chair Retainer Where Service
as Committee Chair Commences During Post-IPO Year. If a Non-Employee
Director/Committee Chair is not a Committee Chair at the beginning of a Post-IPO
Year, but becomes a Committee Chair during the course of such Post-IPO Year,
such Non-Employee Director/Committee Chair’s Annual Committee Chair Retainer for
such Post-IPO Year will be subject to reduction and payment, subject to the
provisions of Section 3.5, as follows:

  (a)   a 0% reduction, if such Non-Employee Director/Committee Chair becomes a
Committee Chair before March 31 of such Post-IPO Year, in which case the
Non-Employee Director/Committee Chair will be paid $2,500 on each of the four
Quarterly Payment Dates occurring with respect to such Post-IPO Year;

-4-



--------------------------------------------------------------------------------



 



  (b)   a 25% reduction, if such Non-Employee Director/Committee Chair becomes a
Committee Chair on or after March 31 of such Post-IPO Year but before June 30 of
such Post-IPO Year, in which case the Non-Employee Director/Committee Chair will
be paid $2,500 on each of the three remaining Quarterly Payment Dates occurring
with respect to such Post-IPO Year;     (c)   a 50% reduction, if such
Non-Employee Director/Committee Chair becomes a Committee Chair on or after
June 30 of such Post-IPO Year but before September 30 of such Post-IPO Year, in
which case the Non-Employee Director/Committee Chair will be paid $2,500 on each
of the two remaining Quarterly Payment Dates occurring with respect to such
Post-IPO Year; and     (d)   a 75% reduction, if such Non-Employee
Director/Committee Chair becomes a Committee Chair on or after September 30 of
such Post-IPO Year but before December 31 of such Post-IPO Year, in which case
the Non-Employee Director/Committee Chair will be paid $2,500 on the one
remaining Quarterly Payment Date occurring with respect to such Post-IPO Year.

     3.5 Payment of Annual Committee Chair Retainer Where Service as Committee
Chair Terminates During Calendar Year. Notwithstanding anything to the contrary
in this Article III, and unless otherwise provided by the Committee, a
Non-Employee Director/Committee Chair whose service as a Committee Chair
terminates during a calendar year (whether an IPO Year or a Post-IPO Year) will
not receive payment of any portion of his or her IPO Year Annual Committee Chair
Retainer or Annual Committee Chair Retainer, as applicable, that would otherwise
be payable on a Quarterly Payment Date that occurs following the date such
Non-Employee Director/Committee Chair’s service as a Committee Chair terminates.
     3.6 Service as Committee Chair for Multiple Committees. In the event any
Non-Employee Director serves as a Committee Chair for more than one committee of
the Board, the provisions of this Article III will be applied separately to each
situation of service as a Committee Chair with a separate IPO Year Annual
Committee Chair Retainer or Annual Committee Chair Retainer, as applicable,
being payable to him or her as a Committee Chair in each instance.
ARTICLE IV
MEETING PARTICIPATION COMPENSATION
     4.1 Compensation Generally. In the event of and commencing with and for
periods after the IPO, each Non-Employee Director will receive, as compensation
in addition to all other compensation provided for in this Plan, the meeting
participation compensation provided for in Sections 4.2 and 4.3 (“Meeting
Participation Compensation”). Such Meeting Participation Compensation will be
payable on such schedule as is determined by the Company provided that Meeting
Participation Compensation will in all events be payable no later than the
earlier of the first Quarterly Payment Date next following by fourteen days or
more the meeting to which the Meeting Participation Compensation applies or
March 15 of the calendar year immediately following the calendar year in which
such Meeting Participation Compensation was earned.

-5-



--------------------------------------------------------------------------------



 



     4.2 Compensation for Participation in Board Meetings. Each Non-Employee
Director will receive, for participation as a member of the Board in meetings of
the Board (a “Board Meeting”), a per meeting fee of (a) $1,000 for each Board
Meeting which the Non-Employee Director attends in person or (b) $500 for each
Board Meeting having a length of in excess of one hour in which the Non-Employee
Director participates by telephone conference call.
     4.3 Compensation for Participation in Committee Meetings. Each Non-Employee
Director will receive, for participation as a member of a committee of the Board
in meetings of such committee (a “Committee Meeting”), a per meeting fee of (a)
$500 for each Committee Meeting which the Non-Employee Director attends in
person or (b) $500 for each Committee Meeting having a length of in excess of
one hour in which the Non-Employee Director participates by telephone conference
call.
ARTICLE V
EQUITY GRANTS
     5.1 Annual Grant of Units. Each Non-Employee Director will receive, in
addition to the other compensation provided for in this Plan, an annual grant
(“Annual Unit Grant”) of unrestricted Class A common units of the Partnership,
or following the IPO the Partnership common units of the type issued to and held
by the public unitholders of the Partnership (the “Units”), valued in the
aggregate amount of $20,000 for each Pre-IPO Year or $50,000 for each of the IPO
Year and any Post-IPO Year, with the number of Units to be granted and the
timing of such grants determined in accordance with the provisions of this
Article V. For purposes of valuing such grants and otherwise of this Plan, “Fair
Market Value” means (i) the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Board or, if applicable, the
committee of the Board appointed to administer the LTIP (as defined in
Section 5.8)), or (ii) in the event the Units are not traded on a national
securities exchange or other market at the time a determination of fair market
value is required to be made, the determination of fair market value will be
made in good faith by the Board or, if applicable, such committee.
     5.2 Granting of Annual Unit Grant Where Board Membership Runs from
Beginning of Calendar Year. If a Non-Employee Director is a member of the Board
from the beginning of a calendar year, the Annual Unit Grant with respect to
such calendar year will be made in four equal quarterly installments of $5,000
for a Pre-IPO Year or $12,500 for an IPO Year or Post-IPO Year, as applicable
(the “Quarterly Unit Grant Value”), on each Quarterly Payment Date with respect
to the calendar year, subject to the provisions of Section 5.4. The number of
Units granted on each Quarterly Payment Date with respect to a calendar year
will be such number of whole Units as have an aggregate Fair Market Value equal
to the Quarterly Unit Grant Value for such calendar year on such Quarterly
Payment Date (rounded up to the nearest whole Unit). In this regard, it is
recognized that the timing of the IPO in an IPO Year may result in there having
been grants of Units made at the lower Quarterly Unit Grant Value of $5,000 on
one or more Quarterly Payment Dates and, in that event, any $7,500 shortfalls in
the Quarterly Unit Grant Value for each Quarterly Payment Date falling prior to
the IPO shall be aggregated and such aggregated shortfalls shall be made up with
an additional grant of Units to the Non-Employee

-6-



--------------------------------------------------------------------------------



 



Director which have a Fair Market Value equal to such aggregated shortfalls. Any
such make-up grant will be made on the first Quarterly Payment Date immediately
following the occurrence of the IPO, in addition to any Unit grant that is
regularly scheduled for such date.
     5.3 Reduction and Granting of Annual Unit Grant Where Board Membership
Commences During Calendar Year. If a Non-Employee Director is not a member of
the Board at the beginning of a calendar year, but becomes a member of the Board
during the course of such calendar year, such Non-Employee Director’s Annual
Unit Grant for such calendar year will be subject to reduction and granting,
subject to the provisions of Section 5.4, as follows:

  (a)   a 0% reduction, if such Non-Employee Director becomes a member of the
Board before March 31 of such calendar year, in which case the Non-Employee
Director will be granted, on each of the four Quarterly Payment Dates occurring
with respect to such calendar year, such number of whole Units as have an
aggregate Fair Market Value equal to the Quarterly Unit Grant Value for such
calendar year on such Quarterly Payment Date (rounded up to the nearest whole
Unit);     (b)   a 25% reduction, if such Non-Employee Director becomes a member
of the Board on or after March 31 of such calendar year but before June 30 of
such calendar year, in which case the Non-Employee Director will be granted, on
each of the three remaining Quarterly Payment Dates occurring with respect to
such calendar year, such number of whole Units as have an aggregate Fair Market
Value equal to the Quarterly Unit Grant Value for such calendar year on such
Quarterly Payment Date (rounded up to the nearest whole Unit);     (c)   a 50%
reduction, if such Non-Employee Director becomes a member of the Board on or
after June 30 of such calendar year but before September 30 of such calendar
year, in which case the Non-Employee Director will be granted, on each of the
two remaining Quarterly Payment Dates occurring with respect to such calendar
year, such number of whole Units as have an aggregate Fair Market Value equal to
the Quarterly Unit Grant Value for such calendar year on such Quarterly Payment
Date (rounded up to the nearest whole Unit); and     (d)   a 75% reduction, if
such Non-Employee Director becomes a member of the Board on or after
September 30 of such calendar year but before December 31 of such calendar year,
in which case the Non-Employee Director will be granted, on the one remaining
Quarterly Payment Date occurring with respect to such calendar year, such number
of whole Units as have an aggregate Fair Market Value equal to the Quarterly
Unit Grant Value for such calendar year on such Quarterly Payment Date (rounded
up to the nearest whole Unit).

     5.4 Effect on Annual Unit Grant Where Board Membership Terminates During
Calendar Year. Notwithstanding anything to the contrary in this Article V, and
unless otherwise provided by the Committee, a Non-Employee Director whose
membership on the Board terminates during a calendar year will not be granted
any portion of his or her Annual Unit Grant for that calendar year which would
otherwise be granted on a Quarterly Payment Date that occurs following the date
such Non-Employee Director’s membership on the Board terminates.

-7-



--------------------------------------------------------------------------------



 



     5.5 Additional Grants of Units in Lieu of Cash Compensation. In addition to
the Annual Unit Grant and any Election Unit Grant (as defined in Section 5.6),
any Non-Employee Director may elect from time to time to receive any or all of
the cash compensation payable hereunder, for the Annual Board Member Retainer,
the Annual Committee Chair Retainer and/or as Meeting Participation
Compensation, in Units instead. For purposes of this Plan, cash compensation to
which an election made in accordance with the provisions of this Section 5.5
applies shall be referred to as “Elected Unit Compensation.” Any such election
with respect to Elected Unit Compensation shall be made in advance of the
calendar year in which it is to be earned or, if later, in advance of the
Non-Employee Director’s initial appointment to serve as a member of the Board
and must otherwise comply with the procedures therefor established from time to
time by the Committee (as defined in Section 7.1). In the event of such an
election by a Non-Employee Director, the Non-Employee Director will be granted
Units in place of any such Elected Unit Compensation on the Quarterly Payment
Date on which such Elected Unit Compensation would otherwise have been paid in
cash. The number of Units to be granted to a Non-Employee Director on a
Quarterly Payment Date pursuant to an election made in accordance with this
Section 5.5 will be such number of whole Units as have an aggregate Fair Market
Value equal to the cash amount of such Elected Unit Compensation on such
Quarterly Payment Date (rounded up to the nearest whole Unit). If a Non-Employee
Director who has made an election pursuant to this Section 5.5 ceases to be a
member of the Board prior to the payment of any Elected Unit Compensation in
Units, such unpaid Elected Unit Compensation will not be satisfied in Units and
instead will be paid in cash within thirty days after the Non-Employee Director
ceases to be a member of the Board or, if earlier, by March 15 of the calendar
year immediately following the calendar year in which such compensation was
earned.
     5.6 Discretionary Grant of Units Upon Initial Election as a Non-Employee
Director. In addition to the Annual Unit Grant pursuant to Section 5.1, the
Board may, in its discretion, make a grant of Units (an “Election Unit Grant”)
to a Non-Employee Director in connection with his initial election as a member
of the Board. The Board shall establish the amount and terms (including, without
limitation, any vesting requirements or other conditions) of any such grant in
its discretion.
     5.7 Certain Start-Up Provisions Regarding Grants of Units. Notwithstanding
anything to the contrary in this Plan, the following start-up provisions
regarding grants of Units as provided in this Article V shall apply:

  (a)   The provisions of Sections 5.2, 5.3, 5.4 and 5.5 shall be applicable for
the grants of Units described therein for calendar year 2011 and subsequent
calendar years and not before calendar year 2011.     (b)   A Non-Employee
Director’s Annual Unit Grant with respect to a calendar year prior to calendar
year 2011 (a “Pre-2011 Calendar Year”) during which he or she has served as a
member of the Board will be made to him or her on December 1 of such Pre-2011
Calendar Year. If such December 1 is not a business day, such Annual Unit Grant
will be made on the next business day immediately following such December 1. If
a Non-Employee Director has remained a member of the Board continuously
throughout such Pre-2011 Calendar Year to which an Annual Unit Grant relates
until and on December 1, the number of Units that will be

-8-



--------------------------------------------------------------------------------



 



      granted to him or her in such Annual Unit Grant will be comprised of a
number of Units equal to $20,000 in the case of a Pre-2011 Calendar Year which
is a Pre-IPO Year or $50,000 in the case of a Pre-2011 Calendar Year which is an
IPO Year, as applicable, divided by the Fair Market Value of a Unit on the date
the Annual Unit Grant is made, rounded up to the nearest whole Unit (a “Full
Pre-2011 Annual Unit Grant”). If a Non-Employee Director has been a member of
the Board for only a portion of a Pre-2011 Calendar Year from the beginning
thereof to December 1 thereof, such Non-Employee Director’s Annual Unit Grant
with respect to such Pre-2011 Calendar Year will be equal to a Full Pre-2011
Annual Unit Grant pro-rated for his or her full months of service on the Board
during such Pre-2011 Calendar Year (e.g., if such service on the Board is from
March 15 to October 15 of a Pre-2011 Calendar Year, such Non-Employee Director
will have had 6 full months of service (April through September) or 50% of the
12 months in the Pre-2011 Calendar Year, and hence will have an Annual Unit
Grant equal to 50% of a Full Pre-2011 Annual Unit Grant). In determining such
full months of service where a Non-Employee Director has been a member of the
Board for only a portion of a Pre-2011 Calendar Year from the beginning thereof
to December 1 thereof, the month of December of such Pre-2011 Calendar Year will
be treated as a month of service on the Board if (and only if) such Non-Employee
Director is a member of the Board on December 1 of such Pre-2011 Calendar Year.
In this regard, if the timing of the IPO in an IPO Year which is a Pre-2011
Calendar Year is such that it falls after the December 1 grant date and as a
result thereof the Annual Unit Grant made on such December 1 is less than the
Annual Unit Grant ultimately applicable, the Company shall make a further grant
of Units on the date of the IPO having a Fair Market Value on the date of the
IPO equal to the amount by which the December 1 grant was less than the Annual
Unit Grant ultimately applicable.

     5.8 Terms and Conditions for and Full Vesting of Grants. For purposes of
this Plan, each grant of Units made as provided in this Article V to a
Non-Employee Director will be made pursuant to and in accordance with the terms
and conditions set forth in this Plan and in the Oxford Resource Partners, LP
Long-Term Incentive Plan, as currently in effect and as it may hereafter be
amended (the “LTIP”), and will be 100% vested on the date it is made. However,
the provisions of this Plan providing specifically for grants of Units in
certain circumstances to Non-Employee Directors shall not restrict or prevent
any other awards of Units not referenced in or made pursuant to this Plan which
are otherwise made to Non-Employee Directors on a discretionary basis under the
LTIP.
     5.9 Unitholder Agreement. Unless otherwise expressly permitted or directed
by the Committee, any Non-Employee Director who acquires Units as provided in
this Article V will be required to execute and comply with the terms of a
Director Unitholder Agreement with the Company and the Partnership, in such form
as is approved from time to time by the Committee.
ARTICLE VI
REIMBURSEMENT OF EXPENSES
     While a Non-Employee Director is serving as a member of the Board, the
Non-Employee

-9-



--------------------------------------------------------------------------------



 



Director will be reimbursed for his or her business-related expenses incurred in
carrying out his or her duties as a member of the Board, including but not
limited to all reasonable and necessary expenses incurred by the Non-Employee
Director to attend Board and Board committee meetings or otherwise fulfill his
or her duties, in accordance with the Company’s expense reimbursement policy as
in effect at the time an expense is incurred.
ARTICLE VII
GENERAL PROVISIONS
     7.1 Administration. The Plan will be administered by a committee of, and
appointed by, the Board (the “Committee”). In the absence of the Board’s
appointment of a committee to administer the Plan, the Board will serve as the
Committee. Effective upon the IPO, the “Committee” will be the Compensation
Committee of the Board. The Committee will have the complete authority and power
to interpret this Plan, prescribe, amend and rescind rules relating to the
administration of this Plan, determine a Non-Employee Director’s rights under
this Plan (including such rights to receive payments of any cash compensation
and/or grants of Units hereunder, and the amounts thereof), and take all other
actions necessary or desirable for the administration of this Plan. All actions
and decisions of the Committee will be final and binding upon the Company, the
Partnership, the Non-Employee Directors, and all other persons. The Committee
may delegate to officers and employees of the Company, pursuant to a written
delegation, the authority to perform specified ministerial functions under this
Plan. Any actions taken by any officers or employees of the Company pursuant to
such written delegation of authority will be deemed to have been taken by the
Committee. No member of the Committee, nor any officer or employee of the
Company acting on behalf of the Committee, will be personally liable for any
action, determination, or interpretation taken or made in good faith with
respect to this Plan, and all members of the Committee, and each officer of the
Company and each employee of the Company acting on behalf of the Committee,
will, to the extent permitted by law, be fully indemnified and protected by the
Company in respect of any such action, determination or interpretation.
     7.2 Unfunded Obligations. The amounts to be paid and Units to be granted to
Non-Employee Directors pursuant to this Plan are unfunded obligations of the
Company. The Company is not required to segregate any monies or other assets
from its general funds, to create any trusts or to make any special deposits
with respect to these obligations.
     7.3 No Additional Rights. The compensation amounts provided for herein
compensate a Non-Employee Director for all of such Non-Employee Director’s
professional duties as a member of the Board and any committees thereof and no
additional or separate compensation (other than as described in this Plan) will
be payable to a Non-Employee Director for his or her service on the Board or
committees of the Board (including as a Committee Chair), attendance at and/or
participation in meetings of the Board or committees of the Board, or informal
advisory time. None of this Plan, the LTIP or any Annual Unit Grant or other
compensation provided for or granted hereunder or thereunder will confer upon
any Non-Employee Director the right to continue to serve as a member of the
Board or any committee of the Board.

-10-



--------------------------------------------------------------------------------



 



     7.4 Nonassignment. Except by will or the laws of descent and distribution,
the right of a Non-Employee Director to the receipt of any amounts under this
Plan may not be assigned, transferred, pledged or encumbered in any manner nor
will such right or other interests be subject to attachment, execution or other
legal process.
     7.5 Incapacity of Non-Employee Director. If the Committee finds that any
Non-Employee Director to whom a payment is due under this Plan is unable to care
for his or her affairs because of illness or accident or is under a legal
disability, unless a prior claim therefor has been made by a duly appointed
legal representative, any payment due may, at the discretion of the Committee,
be paid to the spouse, child, parent or brother or sister of such Non-Employee
Director or to any other person whom the Committee has determined has incurred
expense for such Non-Employee Director. Any such payment will be a complete
discharge of the obligations of the Company with respect to such payment under
the provisions of this Plan.
     7.6 Compliance with Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, neither the Company nor the Partnership will
be required to sell or issue Units under this Plan if the issuance thereof would
constitute a violation by a Non-Employee Director, the Company or the
Partnership of any provisions of any law or regulation of any governmental
authority or any national securities exchange or inter-dealer quotation system
or other forum in which Units are quoted or traded; and, as a condition of any
sale or issuance of Units hereunder, the Committee may require such agreements
or undertakings, if any, as the Committee may deem necessary or advisable to
assure compliance with any such law or regulation. This Plan, the Units and
other compensation provided hereunder, and the obligation of the Company or the
Partnership to sell or deliver Units hereunder, will be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.
     7.7 Termination and Amendment. The Board may from time to time amend,
suspend, or terminate this Plan, in whole or in part, and if this Plan is
suspended or terminated the Board may thereafter reinstate any or all of its
provisions. Notwithstanding the foregoing, no amendment, suspension or
termination of this Plan may impair the right of a Non-Employee Director to
receive any benefit accrued hereunder prior to the effective date of such
amendment, suspension or termination.
     7.8 Applicable Law. Except to the extent preempted by applicable federal
law, this Plan will be governed by and construed in accordance with the laws of
the State of Delaware.
     7.9 Section 409A Matters. For purposes of this Plan, a Non-Employee
Director’s membership on the Board will not be considered to have terminated
unless a separation from service, within the meaning of Section 409A(a)(2)(A)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations issued thereunder, has occurred. This Plan is intended to provide
for compensation that constitutes one or more “short term deferrals” within the
meaning of Section 409A of the Code and any regulations issued thereunder, so
that it will be exempt from Section 409A of the Code. Accordingly, this Plan
will be construed, interpreted and operated in a manner consistent with such
intent. For purposes of Section 409A of the Code, to the extent necessary, each
amount of compensation payable hereunder shall be considered a separate payment
and a separate short term deferral.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Plan to be executed as of
June 18, 2010, effective as of the date first set forth above, by its President
and Chief Executive Officer pursuant to action taken by the Board.

            OXFORD RESOURCES GP, LLC
      By:   /s/ Charles C. Ungurean       Charles C. Ungurean        President
and Chief Executive Officer     

          ATTEST:
    By:   /s/ Michael B. Gardner     Michael B. Gardner, Secretary             

